                                                                       FiLii'D
                                                                U.S. DISTRICT COURT
                                                                              nr'_
                 UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA 2019 SEP 13 PH 3=39
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA
                                                               CLERK_.\JU.v(1JAU<1.
                                                   Case Number 4:18-cr-238
            V.



MICHAEL MCLEMORE


                     ORDER TO DISMISS INDICTMENT

      Leave of court is granted for the filing of the foregoing dismissal of Michael

McLemore, with prejudice, from Indictment in Case Number 4:18-cr-238.

      So ORDERED, this                of September, 2019.




                               HONORAB E J. RANDAL HALL
                                 \.S. DISTJi^CT COURT CHIEF JUDGE
                               StJUTHERN DISTRICT OF GEORGIA
